Citation Nr: 9922456	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis. Missouri.  

In a decision dated in November 1997, the Board denied the 
claim for an increased rating for PTSD.  The veteran filed a 
motion for reconsideration which was denied by the Board in 
April 1999.  


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of this 
matter has been obtained.  

2.  The veteran's PTSD is primarily manifested by depression, 
anger, irritability, problems with memory and concentration, 
social isolation, unusual thought processes, and suspicion 
that result in significant but not total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  


Factual Background  

The veteran was service connected for PTSD in a March 1993 
rating decision.  A 10 percent disability evaluation was 
assigned pursuant to 38 C.F.R. § 4.132, Diagnostic Code (DC) 
9411 (1992).  The RO continued the 10 percent rating in 
decisions issued in July 1993 and September 1993.  

In April 1993, the veteran was hospitalized at a VA medical 
center (MC) after suffering a cerebrovascular accident (CVA).  
On admission, he had reduced strength in the left arm and 
leg.  He was unable to sit or walk unassisted due to 
hemiparesis.  Subsequent VAMC records show that the veteran 
required the use of a quad cane or walker to ambulate after 
the stroke.  

In May 1993, the veteran sought a permanent and total 
disability rating for non-service connected pension purposes.  
The veteran indicated that he had a hard time keeping a job 
after service due to PTSD symptoms.  He later stated that he 
had an associates degree in business management.  After 
having a stroke in April 1993, he had to sell his business.  
He indicated that he could no longer work because of the 
stroke.    

In a rating decision issued in July 1993, the RO found the 
veteran to be permanently and totally disabled due to a CVA 
with left hemiparesis.  

In March 1994, the veteran submitted a claim for an increased 
rating for PTSD.  In connection with that claim, the veteran 
underwent a VA psychiatric examination in May 1994.  During 
the exam, the veteran reported that he attended therapy for 
PTSD at a VAMC twice a month.  It was noted that the veteran 
very easily became angry and imagined violent reactions, 
though he never harmed people.  He had a fear of people and 
was quite isolated.  Other symptoms included intrusive 
thoughts, flashbacks and dreams about distressing 
recollections, hypervigilance, easy startle response, and 
trouble concentrating and remembering.  He stated that he had 
been married to his wife since 1966, but the marriage had 
been rocky.  The veteran reported that he spends his day at 
home, watching television, reading, and working on the 
computer.  It was noted that the veteran did not have a 
social life.  The veteran related that he had lost many jobs 
after service because of poor interpersonal relationships.  
He had operated a carpet cleaning business until June 1993 
when he had a stroke.  The examiner recorded that the veteran 
found this business stressful because he was unable to 
contact people and he relied on business by word of mouth.  
On the mental status examination, the examiner observed that 
the veteran was oriented to time, place and person, was 
somewhat anxious, and harbored underlying guilt, hostility, 
and anger.  His appearance was clean and casual.  Judgment 
and insight were fair.  Peer relationships were poor.  His 
temper was very bad.  The veteran slept poorly and had 
nightmares.  Memory and concentration were diminished.  His 
energy was low, and he felt depressed.  The veteran had 
talked about suicide in the past but not lately.  He had 
moderately wide mood swings.  The veteran denied auditory or 
visual hallucinations.  He sometimes felt paranoid around 
people, so he avoided them.  He demonstrated hypervigilance.  
The examiner's diagnosis was PTSD with depression.  He added 
that the veteran was markedly incapacitated and isolated, and 
that he functioned on a very marginal basis outside the 
hospital.  The prognosis was guarded.  

In a June 1994 rating decision, the RO awarded a 50 percent 
disability rating for PTSD.  Thereafter, the RO received VAMC 
outpatient treatment records dated from January 1994 to May 
1994.  These records provided that the veteran continued to 
attend therapy on a regular basis.  Problems discussed in 
therapy included low self-esteem, fear of people, depression, 
difficulty with authority, difficulty concentrating, 
forgetfulness, fear of being harmed, social isolation, and 
hyperalertness.  The veteran actively participated in 
discussion.  

In a July 1994 rating decision, the RO continued the 50 
percent rating.  The veteran subsequently appealed the June 
1994 rating decision.  In that appeal, the veteran stated 
that he had owned and operated his own cleaning business from 
1982 to 1993, but due to the stress of having to interact 
with people he could no longer work.  

The RO received VAMC records dated from April 1993 to 
February 1997.  During group therapy sessions, the veteran 
discussed problems including depression, irritability, 
isolation, fear of losing control, distrust, fear of leaving 
the home, confusion when driving, nightmares, and difficulty 
concentrating and making decisions.  In May 1996, the veteran 
reported that he had no problems with family relationships.  
The group leader noted intermittently from February to May 
1996 that the veteran occasionally embarked on tangential 
discussion that distracted group focus.  The veteran 
responded appropriately when these episodes were brought to 
his attention.  

The veteran underwent a VA psychiatric examination in May 
1997.  The examiner noted the veteran's medical history, 
including the April 1993 stroke and triple bypass surgery in 
September 1994.  The veteran reported current psychiatric 
problems including depression, nervousness and pacing, 
excessive anger and irritability, nightmares, sleep 
disturbance, lack of energy, low self-esteem, concentration 
problems, feelings of panic and guilt, and excessive 
daydreams.  He added that he had difficulty being around and 
dealing with people.  He stated that he had difficulty when 
people were walking or driving behind him, and that his 
ability to drive in traffic was impeded.  The veteran 
described his post-service employment history and stated that 
he had been fired from various jobs, which he ascribed to 
either prejudice against Vietnam veterans or his inability to 
get along with people.  The veteran had not worked since the 
stroke in 1993.  He indicated that he had been married to his 
wife since 1966.  The veteran liked to occupy himself reading 
college-level math and science textbooks, and occasionally 
going to a restaurant.  He avoided reading things involving 
violence.  He did not have any visitors.  He felt that his 
social activities were limited by his anxieties about people.  
Objectively, the examiner observed that the veteran's hygiene 
was appropriate.  His speech was clear and expressive.  His 
thought process was spontaneous and productive to the point 
of being rambling.  His affect was appropriate despite 
talking about his angry, irritable, and depressed mood.  His 
thought content showed paranoid ideation, compulsive 
thinking, and rigid ideas.  Relationships seemed poor with 
infrequent contact and a preference for being alone.  The 
veteran's memory and fund of information were good, and he 
showed the capacity for abstract thinking.  Judgment seemed 
poor, with emotions interfering with his decision making.  
His anxiety appeared to lead him to isolation and compulsive 
thinking.  The examiner observed that the veteran's insight 
was limited, noting that he had difficulty seeing his own 
contribution to his problems.  In relating to the examiner, 
the veteran was open and cooperative, and had good eye 
contact.  The examiner diagnosed the veteran as having 
chronic PTSD and a personality disorder, not otherwise 
specified, with compulsive traits.  The examiner explained 
that the veteran's problems associated with PTSD included 
intrusive memories, nightmares, diminished interest in normal 
activities, detachment from others, restricted affect, sleep 
disturbance, anger outbursts, concentration problems, and 
hypervigilance.  The examiner added that the veteran also 
seemed to have a personality disorder manifested by poor work 
history, seeing himself as a victim, clinging to past 
resentments, paranoia, and compulsive thinking.  He felt that 
the veteran's problems were severe and impaired his social 
activities, judgment, and ability to complete daily tasks, 
such as driving.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 39.

Additional VAMC records dated from February 1997 to October 
1997 show that the veteran experienced depression, distrust, 
isolation, loneliness, forgetfulness, low energy, poor self-
care, and thoughts of how his life would have been different 
without Vietnam.  A February 1997 note shows that the veteran 
recognized how he separated himself from others, but was 
unable to open up, especially to his children. 

In January 1998, the veteran filed a claim for an increased 
rating for his service-connected PTSD.  In support thereof, 
the veteran submitted a report dated in December 1997 from 
Kenneth J. Burstin, Ph.D., a clinical psychologist.  Dr. 
Burstin provided a summary of a psychological evaluation that 
consisted of a detailed interview, the administration of a 
Minnesota Multiphasic Personality Inventory-2 (MMPI-2), and a 
review of the veteran's records.  On a mental status 
examination, the veteran was alert and oriented.  His affect 
was blunted but not pervasively flat.  He was anxious and 
depressed.  He also became clearly and significantly agitated 
and intense when discussing his treatment in Vietnam and his 
assertion of rejection by society.  His dress was casual and 
appropriate.  The examiner observed that the veteran's 
hygiene was marginal.  The veteran walked with a cane.  The 
veteran's speech was extremely circumstantial, tangential, 
and rambling.  There were no flight of ideas or loosening of 
associations.  There were suggestions of paranoid ideation 
and questionable logic.  The veteran indicated that people he 
did not know frightened him.  The veteran related that if the 
examiner visited the veteran's home that he would not be 
frightened because the examiner is a professional.  Dr. 
Burstin noted that such thoughts were signs of a pervasive 
oddness in the veteran's thinking and expression.  The 
veteran was verbose and appeared to be telling a story rather 
than genuinely interacting.  The veteran reported having a 
history of suicidal thoughts which were controlled with 
medication (Desyrel and Zoloft).  It was noted that the 
veteran remained isolative because he "hates society" 
indicating it rejected him.  It was noted that the veteran 
only felt comfortable with other veterans because they 
understood him and shared similar experiences.  The veteran 
related that he occasionally ate in restaurants with his wife 
only because she could not drive, and he felt that he owed 
her such outings.  When going to restaurants the veteran 
indicated that he went when it early because the number of 
patrons were few.  The veteran also indicted that he 
occasionally went to the library for reference books and 
would only stay if it was not busy and if the reference 
stacks were not occupied.  The veteran stated that he becomes 
frightened if a person that he does not know calls or comes 
to his home.  The veteran reported that the children for whom 
his wife baby-sits, because they are "non threatening," do 
not bother him.  The veteran noted that he had not been to a 
shopping mall for about a year and when he was last there he 
was very anxious.  The veteran indicated that kept a chunk of 
steel in his home for self-defense.  The veteran reported 
intrusive recollections and nightmares of Vietnam or army-
related themes.  It was noted that the frequency and severity 
of such dreams had improved significantly with medication.  
The veteran indicated that he experienced disturbed sleep 
patterns.  The veteran reported that he reads technical 
books, although he indicated that he could not concentrate on 
such activity for long periods of time.  He stated that he 
also likes to study about vitamins and minerals, and watches 
nature shows.  According to the veteran, he would assist his 
spouse with daycare activities if she provided specific 
instructions.  The veteran indicated that he had been married 
to his spouse since 1966 and that he still cared for her.  He 
indicated that he kept his spouse and their children at a 
distance.  With respect to the veteran's tests scores, the 
examiner indicated that the veteran endorsed an extreme 
number and variety of symptoms on the MMPI-2 that rendered 
the tests invalid and essentially uninterpretable.  The 
pertinent diagnoses were Axis I-chronic PTSD with depressive 
and paranoid features; Axis IV-psychosocial and environmental 
problems: unemployment and social avoidance.  A GAF score of 
35 was assigned.  The examiner stated that there was no 
history of unprovoked irritability with episodes of violence 
because the veteran was socially avoidant.  Dr. Burstin 
related that there was no evidence of spatial disorientation 
but found that the veteran met the other criteria for a 70 
percent level of impairment.  The doctor determined that the 
veteran's speech was intermittently illogical, obscure, or 
irrelevant.  The veteran manifested questionable logic and 
his considerable circumstantiality and tangentially raised 
the issue of relevance.  It was noted that the veteran's 
limited judgment and insight were demonstrated during the 
assessment.  The clinician also related that the veteran's 
social avoidance demonstrated his stress adaptability.  It 
was noted that the length of the veteran's marriage itself 
when weighed against other social limitations does not 
establish an ability to maintain effective relationships.  
Dr. Burstin indicated that the veteran's 
functional/occupational capacities were confounded by 
physical factors.  Given the veteran's presentation during 
the interview, the doctor concluded that the veteran 
encountered significant interpersonal conflicts in the 
numerous jobs reported or that the veteran was comfortable 
only in work which did not require close interaction with 
others.  Dr. Burstin opined that the veteran met the criteria 
for the 70 percent disability rating based on the symptoms 
associated with his PTSD.  The doctor also noted that there 
was no historical support of record suggesting a personality 
disorder or that his CVA is a significant mental factor in 
the veteran's current functioning level.  

In a VA psychiatric examination report dated in February 
1998, the examiner noted that he had reviewed the veteran's 
claims file and that the veteran presented a pattern of 
symptoms indicative of extremely overwhelming PTSD.  The 
examiner noted that the veteran continued to describe 
symptoms consistent with those recorded in prior examinations 
of record:  that he continued to encounter massive difficulty 
involving a re-experiencing phenomenon avoidance and 
withdrawal symptoms.  Additional symptoms included 
hyperarousal, anxiety, paranoia, thought processes which were 
intermittently obscure, irrelevant, and at times confusing 
and illogical, and ideas of reference.  On a mental status 
examination, the veteran was alert, oriented, and 
cooperative.  The examiner noted that the veteran was 
pleasant during the interview and that he presented a rather 
confused history.  The examiner observed that the veteran at 
times was vague, circumstantial and other times extremely 
overly detailed.  The veteran presented an overall picture of 
an intermittently obscure and irrelevant thought processes.  
The veteran was suspicious to the point of being paranoid.  
The examiner noted extremely severe hypervigilance.  The 
veteran described a great deal of difficulty with respect to 
aspects of his past behavior in the work place; he was 
disturbed by emotional detachment even from his own family.  
The examiner noted deficiencies in immediate and short-term 
recall.  His calculating abilities were intact.  The veteran 
appeared concrete when asked about similarities and proverbs.  
There was no current suicidal ideation.  The diagnoses 
included Axis I-chronic and severe PTSD; Axis IV-unemployment 
and social isolation.  A GAF score of 30 was assigned.  The 
examiner opined that the veteran described total social and 
occupational impairment.  The examiner acknowledged that some 
of the veteran's limitations appeared to be due to his 
physical limitations, although the veteran described unusual 
thought processes, suspicion, and irritability that would 
cause him to have difficulty functioning in the work place as 
evidenced by the veteran's past employment history.  It was 
noted that the veteran's symptoms were considerably 
influenced and impaired by communication and judgment 
difficulties.  The examiner provided that the veteran's 
cognitive deficits may be due to a CVA and may also be 
considered secondary to the impact of severe anxiety from 
PTSD impacting on his cognition.  

Analysis   

The veteran's PTSD is evaluated pursuant to the criteria set 
forth in DC 9411.  A 50 percent rating will be assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is merited with evidence 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411 (1998).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When evaluating a mental disorder, considerations include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission, though an evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment.  38 C.F.R. § 4.126(a).  
The Board emphasizes that social impairment is a factor in 
determining the appropriate rating, not the sole basis for a 
rating.  38 C.F.R. § 4.126(b).  

Applying the rating schedule, the Board finds that the 
evidence supports the assignment of a 70 percent disability 
rating.  A longitudinal review of the veteran's medical 
history reflects symptoms including depression, anger, 
irritability, problems with memory and concentration, 
intermittent illogical speech, neglect of personal hygiene, 
social isolation, and hypervigilance.  The evidence 
demonstrates that the veteran has significant but not total 
social impairment as shown by the fact that he lives with his 
spouse and children, he occasionally eats in a restaurant 
with his wife, he goes to the library, and he successfully 
attends group therapy.  However, except for his spouse and 
veterans in group therapy, the veteran is unable to interact 
with people including his children as evidenced by the 
December 1997 psychiatric evaluation.  The medical records 
show that the veteran exhibited intermittent, illogical, 
irrelevant, and obscure thought processes and that the 
veteran demonstrated a deficiency in immediate and short term 
memory, although his calculating abilities were intact.  With 
respect to occupational abilities, the Board recognizes that 
the examiner at the May 1997 VA examination attributed a 
personality disorder to the veteran's prior substandard 
employment history, and the examiner at the February 1998 VA 
examination indicated that part of the veteran's occupational 
impairment was due to his physical limitations.  However, the 
examiner at the December 1997 examination and the examiner at 
the February 1998 VA examination related the veteran's 
employment deficiencies to the symptoms associated with PTSD.  
Based on the foregoing, the Board is of the view that the 
current level of severity of the veteran's PTSD supports the 
assignment of a 70 present disability evaluation rather than 
a 50 percent rating under DC 9411.  

In reaching this determination, the Board finds that the 
evidence does not reflect total occupational and social 
impairment manifested by such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  As indicated above, the evidence demonstrates that 
the veteran has demonstrated intermittent impaired thought 
processes.  The veteran denied experiencing any delusions or 
hallucinations.  Moreover, all of the examinations of record 
reflect that there has not been any evidence of spatial 
disorientation and that the veteran has been oriented, alert, 
and cooperative.  Although prior medical records reflect that 
the veteran had previously thought of suicide, there is no 
current evidence of consistent recurrence.  The Board 
recognizes that the clinical psychologist at the December 
1997 evaluation observed that the veteran's hygiene was 
marginal.  However, neglect of personal hygiene is one of the 
symptoms listed in the criteria for a 70 percent rating.  It 
was not noted by any examiner that the veteran did not 
maintain minimal personal hygiene, which is one of the 
criteria to support a higher disability evaluation.  As noted 
above, the evidence does not support a finding that the 
veteran has total social impairment as he has social 
interaction with his wife of over 30 years and veterans in 
his group therapy sessions.  In addition, his activities 
include occasionally going to restaurants with his wife and 
visiting the library, which does not support a finding of 
total social impairment.  Therefore, the Board must conclude 
that the veteran's overall disability picture does not meet 
or more nearly approximate the criteria for the next higher 
disability evaluation.  38 C.F.R. § 4.130, DC 9411; 38 C.F.R. 
§ 4.7.  


ORDER

An evaluation of 70 is granted for PTSD, subject to the 
criteria applicable to the payment of monetary benefits.  



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

